        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 9

10 CAVE MAN KITCHENS INC.,                                 Case No. 2:18-cv-01274 TSZ

11                          Plaintiff,                     STIPULATED PROTECTIVE ORDER

12              v.

13 CAVEMAN FOODS, LLC,

14                          Defendant.

15
     CAVEMAN FOODS, LLC,
16
                            Counterclaimant,
17
                v.
18
     CAVE MAN KITCHENS INC.,
19
                            Counterdefendant.
20

21

22 1.          PURPOSES AND LIMITATIONS
23             Discovery in this action is likely to involve production of confidential, proprietary, or
24 private information for which special protection may be warranted. Accordingly, the parties

25 hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

26 parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

27 protection on all disclosures or responses to discovery, the protection it affords from public

28 disclosure and use extends only to the limited information or items that are entitled to confidential


     2945/034642-0001
     14350509.5 a07/22/20                                -1-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 2 of 11



 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.          “CONFIDENTIAL” AND “HIGHLY CONFIDENTIAL” MATERIAL

 4             “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged: information (regardless of how it is generated, stored or

 6 maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 7 26(c), including confidential business or financial information, information regarding confidential

 8 business practices, or other confidential research, development, or commercial information

 9 (including information implicating privacy rights of third parties), and other information otherwise

10 generally unavailable to the public, or which may be privileged or otherwise protected from

11 disclosure under state or federal statutes, court rules, case decisions, or common law.

12             “Highly confidential” or “Attorney’s Eyes Only” material shall include the following

13 documents and tangible things produced or otherwise exchanged: extremely sensitive

14 “Confidential” information (regardless of how it is generated, stored or maintained) or tangible

15 things, the disclosures of which to another Party or Non-Party would create a substantial risk of

16 serious harm that could not be avoided by less restrictive means, such as trade secrets or other

17 highly sensitive research, development, production, personnel, commercial, market, financial, or

18 business information, such as information regarding a business’s strategic plans for future growth.

19 3.          SCOPE

20             The protections conferred by this agreement cover not only confidential and highly

21 confidential material (as defined above), but also (1) any information copied or extracted from

22 confidential or highly confidential material; (2) all copies, excerpts, summaries, or compilations of

23 confidential or highly confidential material; and (3) any testimony, conversations, or presentations

24 by parties or their counsel that might reveal confidential or highly confidential material.

25             However, the protections conferred by this agreement do not cover information that is in

26 the public domain or becomes part of the public domain through trial or otherwise.

27

28


     2945/034642-0001
     14350509.5 a07/22/20                              -2-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 3 of 11



 1 4.          ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2             4.1          Basic Principles. A receiving party may use confidential or highly confidential

 3 material that is disclosed or produced by another party or by a non-party in connection with this

 4 case only for prosecuting, defending, or attempting to settle this litigation. Confidential or highly

 5 confidential material may be disclosed only to the categories of persons and under the conditions

 6 described in this agreement. Confidential or highly confidential material must be stored and

 7 maintained by a receiving party at a location and in a secure manner that ensures that access is

 8 limited to the persons authorized under this agreement.

 9             4.2          Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

10 by the court or permitted in writing by the designating party, a receiving party may disclose any

11 confidential material only to:

12                          (a)    the receiving party’s counsel of record in this action, as well as employees

13 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

14                          (b)    the officers, directors, and employees (including in house counsel) of the

15 receiving party to whom disclosure is reasonably necessary for this litigation;

16                          (c)    experts and consultants to whom disclosure is reasonably necessary for this

17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                          (d)    the court, court personnel, and court reporters and their staff;

19                          (e)    private court reporters and their staff to whom disclosure is reasonably

20 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

21 Bound” (Exhibit A);

22                          (f)    copy or imaging services retained by counsel to assist in the duplication of

23 confidential material, provided that counsel for the party retaining the copy or imaging service

24 instructs the service not to disclose any confidential material to third parties and to immediately

25 return all originals and copies of any confidential material;

26                          (g)    during their depositions, witnesses in the action to whom disclosure is

27 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

28 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of


     2945/034642-0001
     14350509.5 a07/22/20                                    -3-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 4 of 11



 1 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 2 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 3 under this agreement;

 4                          (h)   the author or recipient of a document containing the information or a

 5 custodian or other person who otherwise possessed or knew the information; and

 6                          (i)   any mediator(s) or settlement officer(s) and their supporting personnel,

 7 mutually agreed upon by the parties engaged in settlement discussions..

 8             4.3          Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless

 9 otherwise ordered by the court or permitted in writing by the designating party, a receiving party

10 may disclose any Highly Confidential material only to:

11                          (a)   the receiving party’s counsel of record in this action, as well as employees

12 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                          (b)   experts and consultants to whom disclosure is reasonably necessary for this

14 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                          (c)   the court, court personnel, and court reporters and their staff;

16                          (d)   copy or imaging services retained by counsel to assist in the duplication of

17 confidential material, provided that counsel for the party retaining the copy or imaging service

18 instructs the service not to disclose any confidential material to third parties and to immediately

19 return all originals and copies of any confidential material;

20                          (e)   private court reporters and their staff to whom disclosure is reasonably

21 necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

22 Bound” (Exhibit A);

23                          (f)   the author or recipient of a document containing the information or a

24 custodian or other person who otherwise possessed or knew the information; and

25                          (g)   any mediator(s) or settlement officer(s) and their supporting personnel,

26 mutually agreed upon by the parties engaged in settlement discussions.

27             For the avoidance of doubt, disclosure of information or items designated “Highly

28 Confidential” or “Attorney’s Eyes Only” may not be disclosed to any person or entity who, on and


     2945/034642-0001
     14350509.5 a07/22/20                                   -4-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 5 of 11



 1 after the date this Action began, is or was one of the following: named plaintiff or defendant to

 2 this Action, including all of their officers, directors, or employees, except as provided in Section

 3 4.3, subsection (f), above.

 4             4.4          Filing Confidential Material. Before filing confidential or highly confidential

 5 material, or discussing or referencing such material in court filings, the filing party shall confer

 6 with the designating party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether

 7 the designating party will remove the confidential designation, whether the document can be

 8 redacted, or whether a motion to seal or stipulation and proposed order is warranted. During the

 9 meet and confer process, the designating party must identify the basis for sealing the specific

10 confidential information at issue, and the filing party shall include this basis in its motion to seal,

11 along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the

12 procedures that must be followed and the standards that will be applied when a party seeks

13 permission from the court to file material under seal. A party who seeks to maintain the

14 confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

15 even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in

16 the motion to seal being denied, in accordance with the strong presumption of public access to the

17 Court’s files.

18 5.          DESIGNATING PROTECTED MATERIAL

19             5.1          Exercise of Restraint and Care in Designating Material for Protection. Each party

20 or non-party that designates information or items for protection under this agreement must take

21 care to limit any such designation to specific material that qualifies under the appropriate

22 standards. The designating party must designate for protection only those parts of material,

23 documents, items, or oral or written communications that qualify, so that other portions of the

24 material, documents, items, or communications for which protection is not warranted are not

25 swept unjustifiably within the ambit of this agreement.

26             Mass, indiscriminate, or routinized designations are prohibited. Designations that are

27 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

28 unnecessarily encumber or delay the case development process or to impose unnecessary expenses


     2945/034642-0001
     14350509.5 a07/22/20                                    -5-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 6 of 11



 1 and burdens on other parties) expose the designating party to sanctions.

 2             If it comes to a designating party’s attention that information or items that it designated for

 3 protection do not qualify for protection, the designating party must promptly notify all other

 4 parties that it is withdrawing the mistaken designation.

 5             5.2          Manner and Timing of Designations. Except as otherwise provided in this

 6 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 7 ordered, disclosure or discovery material that qualifies for protection under this agreement must be

 8 clearly so designated as either “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before or

 9 when the material is disclosed or produced.

10                          (a)    Information in documentary form: (e.g., paper or electronic documents and

11 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

12 the designating party must affix the word “CONFIDENTIAL” or the phrase “HIGHLY

13 CONFIDENTIAL – ATTORNEY’S EYES ONLY” to each page that contains confidential or

14 highly confidential material. If only a portion or portions of the material on a page qualifies for

15 protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

16 appropriate markings in the margins). A party or non-party that makes original documents

17 available for inspection will designate them for protection within ten (10) business days after the

18 inspecting party has indicated which documents it would like copied and produced. During the

19 inspection and before the designation, all of the material made available for inspection shall be

20 provisionally deemed “CONFIDENTIAL.” After the inspecting party has identified the

21 documents it wants copied and produced, the producing party or non-party must determine which

22 documents, or portion(s) thereof, qualify for protection under this Order, and must affix the word

23 “CONFIDENTIAL” or the phrase “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”

24 to each page that contains Protected Material. If only a portion of the material on a page qualifies

25 for protection, the producing party or non-party also must clearly identify the protected portion(s)

26 (e.g., by making appropriate markings in the margins).

27                          (b)    Testimony given in deposition or in other pretrial proceedings: the parties

28 and any participating non-parties must identify on the record, during the deposition or other


     2945/034642-0001
     14350509.5 a07/22/20                                    -6-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 7 of 11



 1 pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 2 testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

 3 receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 4 transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

 5 confidential information at trial, the issue should be addressed during the pre-trial conference.

 6                          (c)    Other tangible items: the producing party must affix in a prominent place on

 7 the exterior of the container or containers in which the information or item is stored the word

 8 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.” If only a

 9 portion or portions of the information or item warrant protection, the producing party, to the extent

10 practicable, shall identify the protected portion(s).

11             5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

12 designate qualified information or items does not, standing alone, waive the designating party’s

13 right to secure protection under this agreement for such material. Upon timely correction of a

14 designation, the receiving party must make reasonable efforts to ensure that the material is treated

15 in accordance with the provisions of this agreement.

16 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS

17             6.1          Timing of Challenges. Any party or non-party may challenge a designation of

18 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

19 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

20 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

21 challenge a confidentiality designation by electing not to mount a challenge promptly after the

22 original designation is disclosed.

23             6.2          Meet and Confer. The parties must make every attempt to resolve any dispute

24 regarding confidential designations without court involvement. Any motion regarding confidential

25 designations or for a protective order must include a certification, in the motion or in a declaration

26 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

27 affected parties in an effort to resolve the dispute without court action. The certification must list

28 the date, manner, and participants to the conference. A good faith effort to confer requires a face-


     2945/034642-0001
     14350509.5 a07/22/20                                     -7-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 8 of 11



 1 to-face meeting or a telephone conference.

 2             6.3          Judicial Intervention. If the parties cannot resolve a challenge without court

 3 intervention, the designating party may file and serve a motion to retain confidentiality under

 4 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 5 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 6 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 7 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 8 the material in question as confidential until the court rules on the challenge.

 9 7.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10             LITIGATION

11             If a party is served with a subpoena or a court order issued in other litigation that compels

12 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

13 “HIGHLY CONFIDENTIAL,” that party must:

14                          (a)    promptly notify the designating party in writing and include a copy of the

15 subpoena or court order;

16                          (b)    promptly notify in writing the party who caused the subpoena or order to

17 issue in the other litigation that some or all of the material covered by the subpoena or order is

18 subject to this agreement. Such notification shall include a copy of this agreement; and

19                          (c)    cooperate with respect to all reasonable procedures sought to be pursued by

20 the designating party whose confidential material may be affected.

21 8.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

23 material to any person or in any circumstance not authorized under this agreement, the receiving

24 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

25 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

26 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

27 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

28 Bound” that is attached hereto as Exhibit A.


     2945/034642-0001
     14350509.5 a07/22/20                                     -8-
        Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 9 of 11



 1 9.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2             MATERIAL

 3             When a producing party gives notice to receiving parties that certain inadvertently

 4 produced material is subject to a claim of privilege or other protection, the obligations of the

 5 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6 is not intended to modify whatever procedure may be established in an e-discovery order or

 7 agreement that provides for production without prior privilege review. The parties agree to the

 8 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9 10.         NON TERMINATION AND RETURN OF DOCUMENTS

10             Within 60 days after the termination of this action, including all appeals, each receiving

11 party must return all confidential material to the producing party, including all copies, extracts and

12 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

13             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

14 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

15 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

16 work product, even if such materials contain confidential material.

17             The confidentiality obligations imposed by this agreement shall remain in effect until a

18 designating party agrees otherwise in writing or a court orders otherwise.

19

20             //

21

22             //

23

24             //

25

26             //

27

28             //


     2945/034642-0001
     14350509.5 a07/22/20                               -9-
       Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 10 of 11



 1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Presented by:
 3
     Dated: July 9, 2020                              RUTAN & TUCKER, LLP
 4

 5                                                    By:         /s/ Meredith L. Williams
                                                            Meredith L. Williams
 6                                                          Attorney for Defendant/Counterclaimant
                                                            Caveman Foods LLC
 7

 8 Dated: July 9, 2020                                MANN LAW GROUP

 9
                                                      By:          /s/ Philip P. Mann
10                                                          Philip P. Mann
                                                            Attorney for Plaintiff/Counterdefendant
11                                                          Cave Man Kitchens Inc.

12 Dated: July 9, 2020                                NEWMAN DU WORS DURRANCE
13
                                                      By:         /s/ Nate Durrance
14                                                          Nate Durrance
                                                            Attorney for Plaintiff/Counterdefendant
15                                                          Cave Man Kitchens Inc..

16

17                                                  ORDER
18             PURSUANT TO STIPULATION, IT IS SO ORDERED
19             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
20 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

21 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

22 documents, including the attorney-client privilege, attorney work-product protection, or any other

23 privilege or protection recognized by law.

24             Dated this 22nd day of July, 2020.
25

26
                                                            A
                                                            Thomas S. Zilly
27                                                          United States District Judge
28


     2945/034642-0001
     14350509.5 a07/22/20                            -10-
       Case 2:18-cv-01274-TSZ Document 100 Filed 07/22/20 Page 11 of 11



 1                                                  EXHIBIT A

 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3             I, ____________________________________ [print or type full name], of

 4 ________________________________________________ [print or type full address], declare

 5 under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6 Order that was issued by the United States District Court for the Western District of Washington

 7 on __________________, 2020 in the case of Cave Man Kitchens Inc. v. Caveman Foods, LLC,

 8 Case No. 2:18-cv-01274-TSZ. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13             I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16             Date: __________________________

17             City and State where sworn and signed: __________________________

18             Printed name: __________________________

19             Signature: __________________________

20

21

22

23

24

25

26

27

28


     2945/034642-0001
     14350509.5 a07/22/20                                -11-
